            Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA

                      Plaintiff,

                 v.

 ZF FRIEDRICHSHAFEN AG

 and

 WABCO HOLDINGS, INC.


                      Defendants.




                                            FINAL JUDGMENT

       WHEREAS, Plaintiff, United States of America, filed its Complaint on January 23, 2020,

the United States and Defendants, ZF Friedrichshafen AG and WABCO Holdings, Inc., by their

respective attorneys, have consented to the entry of this Final Judgment without trial or

adjudication of any issue of fact or law and without this Final Judgment constituting any

evidence against or admission by any party regarding any issue of fact or law;

        AND WHEREAS, Defendants agree to be bound by the provisions of this Final

Judgment pending its approval by the Court;

        AND WHEREAS, the essence of this Final Judgment is the prompt and certain

divestiture of certain rights or assets by Defendants to assure that competition is not substantially

lessened;
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 2 of 18




       AND WHEREAS, Defendants agree to make certain divestitures for the purpose of

remedying the loss of competition alleged in the Complaint;

       AND WHEREAS, Defendants have represented to the United States that the divestitures

required below can and will be made and that Defendants will not later raise any claim of

hardship or difficulty as grounds for asking the Court to modify any of the divestiture provisions

contained below;

       NOW THEREFORE, before any testimony is taken, without trial or adjudication of any

issue of fact or law, and upon consent of the parties, it is ORDERED, ADJUDGED, AND

DECREED:

                                           I.    JURISDICTION

        The Court has jurisdiction over the subject matter of and each of the parties to this action.

The Complaint states a claim upon which relief may be granted against Defendants under

Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

                                           II.    DEFINITIONS

        As used in this Final Judgment:

       A.      “Acquirer” means the entity to whom Defendants divest the Divestiture Assets.

       B.      “ZF” means ZF Friedrichshafen AG, a German corporation with its headquarters

in Friedrichshafen, Germany; its successors and assigns; and its subsidiaries, divisions, groups,

affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents, and

employees.

       C.      “WABCO” means WABCO Holdings, Inc., a Delaware corporation with its

headquarters in Auburn Hills, Michigan; its successors and assigns; and its subsidiaries,

                                                  2
           Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 3 of 18



divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        D.      “R.H. Sheppard” means R.H. Sheppard Co., Inc., a Pennsylvania corporation with

its headquarters in Hanover, Pennsylvania; its successors and assigns; and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees. R.H. Sheppard is a wholly-owned subsidiary of WABCO.

        E.      “Divestiture Assets” means all of Defendants’ rights, title, and interests in and to

(i) R.H. Sheppard, and (ii) all other WABCO property and assets, tangible and intangible,

wherever located, related to or used in connection with R.H. Sheppard (except for assets

primarily used for human resources, legal, or other general or administrative support functions),

including but not limited to:

        1.      The manufacturing and support facilities located at 101 Philadelphia

Street, Hanover, Pennsylvania, 17331 (the “Hanover Facility”);

        2.      The manufacturing and support facilities located at 1400 Stafford-

Umberger Drive, Wytheville, Virginia, 24382 (the “Wytheville Facility”);

      3.        All tangible assets, including, but not limited to: research and development

activities; all manufacturing equipment, tooling and fixed assets, personal property, inventory,

office furniture, materials, supplies, and all other tangible property and assets; all licenses,

permits, certifications, and authorizations issued by any governmental organization; all

contracts, teaming arrangements, agreements, leases, commitments, certifications, and

understandings, including supply agreements and development and production contracts; all

customer lists, contracts, accounts, and credit records; all repair and performance records and all

other records; and


                                                   3
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 4 of 18



       4.      All intangible assets, including, but not limited to: all patents; licenses and

sublicenses; intellectual property; copyrights; trademarks; trade names; service marks; service

names (excluding any trademark, trade name, service mark, or service name containing the name

“WABCO”); technical information; computer software (including software developed by third

parties), and related documentation; know-how; trade secrets; drawings; blueprints; designs;

design protocols; specifications for materials; specifications for parts and devices; safety

procedures for the handling of materials and substances; quality assurance and control

procedures; design tools and simulation capability; all manuals and technical information

WABCO provides to its own employees, customers, suppliers, agents, or licensees; and all

research data concerning historic and current research and development efforts, including, but

not limited to, designs of experiments, and the results of successful and unsuccessful designs and

experiments.

       F.      “Relevant Employees” means all employees of (i) R.H. Sheppard, and (ii) all

additional WABCO employees, wherever located, involved in the design, manufacture, or sale

of large commercial vehicle (LCV) steering gears (except for employees primarily engaged in

human resources, legal, or other general or administrative support functions).

       G.       “Regulatory Approvals” means (i) any approvals or clearances pursuant to filings

with the Committee on Foreign Investment in the United States (“CFIUS”), or under antitrust or

competition laws required for the Transaction to proceed; and (ii) any approvals or clearances

pursuant to filings with CFIUS, or under antitrust, competition, or other U.S. or international

laws required for Acquirer’s acquisition of the Divestiture Assets to proceed.

       H.      “Transaction” means the proposed acquisition of WABCO by ZF.




                                                  4
            Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 5 of 18



                                    III.     APPLICABILITY

        A.      This Final Judgment applies to ZF and WABCO, as defined above, and all other

persons in active concert or participation with any of them who receive actual notice of this Final

Judgment by personal service or otherwise.

        B.      If, prior to complying with Section IV and Section V of this Final Judgment,

Defendants sell or otherwise dispose of all or substantially all of their assets or of lesser business

units that include the Divestiture Assets, Defendants shall require the purchaser to be bound by

the provisions of this Final Judgment. Defendants need not obtain such an agreement from the

Acquirer of the Divestiture Assets divested pursuant to this Final Judgment.

                                           IV.   DIVESTITURES

        A.      Defendants are ordered and directed, within the later of ninety (90) calendar days

after the filing of the Complaint in this matter, or thirty (30) calendar days after Regulatory

Approvals have been received, to divest the Divestiture Assets in a manner consistent with this

Final Judgment to an Acquirer acceptable to the United States, in its sole discretion. The United

States, in its sole discretion, may agree to one or more extensions of this time period not to

exceed sixty (60) calendar days in total, and shall notify the Court in such circumstances.

Defendants agree to use their best efforts to divest the Divestiture Assets as expeditiously as

possible.

        B.      In accomplishing the divestiture ordered by this Final Judgment, Defendants

promptly shall make known, by usual and customary means, the availability of the Divestiture

Assets. Defendants shall inform any person making an inquiry regarding a possible purchase of

the Divestiture Assets that they are being divested pursuant to this Final Judgment and provide

that person with a copy of this Final Judgment. Defendants shall offer to furnish to all


                                                  5
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 6 of 18



prospective Acquirers, subject to customary confidentiality assurances, all information and

documents relating to the Divestiture Assets customarily provided in a due diligence process,

except information or documents subject to the attorney-client privilege or work-product

doctrine. Defendants shall make available such information to the United States at the same time

that such information is made available to any other person.

       C.      Defendants shall provide the Acquirer and the United States with reasonable

access to Relevant Employees and with organization charts and information relating to Relevant

Employees, including name, job title, past experience relating to the Divestiture Assets,

responsibilities, training and educational history, relevant certifications, and to the extent

permissible by law, job performance evaluations, and current salary and benefits information, to

enable the Acquirer to make offers of employment. Upon request, Defendants shall make

Relevant Employees available for interviews with the Acquirer during normal business hours at

a mutually agreeable location and will not interfere with efforts by the Acquirer to employ

Relevant Employees, such as by offering to increase the salary or benefits of Relevant

Employees other than as part of a company-wide increase in salary or benefits granted in the

ordinary course of business.

       D.      For any Relevant Employees who elect employment with the Acquirer,

Defendants shall waive all noncompete and nondisclosure agreements, vest all unvested pension

and other equity rights, and provide all other benefits to which the Relevant Employees would

generally be provided if transferred to a buyer of an ongoing business. For a period of twelve

(12) months from the filing of the Complaint in this matter, Defendants may not solicit to hire,

or hire, any Relevant Employee who was hired by the Acquirer, unless (1) the individual is

terminated or laid off by the Acquirer or (2) the Acquirer agrees in writing that Defendants may


                                                  6
            Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 7 of 18



solicit or hire that individual. Nothing in Paragraphs IV(C) and (D) shall prohibit Defendants

from maintaining any reasonable restrictions on the disclosure by any Relevant Employee who

accepts an offer of employment with the Acquirer of the Defendant’s proprietary non-public

information that is (1) not otherwise required to be disclosed by this Final Judgment, (2) related

solely to Defendants’ businesses and clients, and (3) unrelated to the Divestiture Assets.

       E.       Defendants shall permit prospective Acquirers of the Divestiture Assets to have

reasonable access to make inspections of the physical facilities of the Divestiture Assets; access

to any and all environmental, zoning, and other permit documents and information; and access to

any and all financial, operational, or other documents and information customarily provided as

part of a due diligence process.

       F.       Defendants shall warrant to the Acquirer that the Divestiture Assets will be

operational on the date of sale.

       G.       Defendants shall not take any action that will impede in any way the permitting,

operation, or divestiture of the Divestiture Assets.

       H.       Defendants must make best efforts to assign, subcontract, or otherwise transfer all

contracts related to the Divestiture Assets, including all supply and sales contracts, to Acquirer.

Defendants must not interfere with any negotiations between Acquirer and a contracting party.

       I.       At the option of the Acquirer, Defendants shall enter into a supply contract for the

assembly of active steering electronic control units sufficient to meet all or part of the Acquirer’s

needs for a period of up to six (6) months. Upon Acquirer’s request, the United States, in its sole

discretion, may approve one or more extensions of any such agreement for a total of up to an

additional six (6) months. The terms and conditions of any contractual arrangement meant to

satisfy this provision must be reasonably related to market conditions for such assembly.


                                                  7
            Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 8 of 18



       J.       At the option of the Acquirer, Defendants shall enter into a transition services

agreement for back office, human resource, and information technology services and support for

the Divestiture Assets for a period of up to twelve (12) months. The United States, in its sole

discretion, may approve one or more extensions of this agreement for a total of up to an

additional six (6) months. If the Acquirer seeks an extension of the term of this transition

services agreement, Defendants shall notify the United States in writing at least three (3) months

prior to the date the transition services contract expires. The terms and conditions of any

contractual arrangement meant to satisfy this provision must be reasonably related to the market

value of the expertise of the personnel providing any needed assistance. The employee(s) of

Defendants tasked with providing these transition services shall not share any competitively

sensitive information of the Acquirer with any other employee of Defendants.

       K.       Defendants shall warrant to the Acquirer (1) that there are no material defects in

the environmental, zoning, or other permits relating to the operation of the Divestiture Assets,

and (2) that following the sale of the Divestiture Assets, Defendants will not undertake, directly

or indirectly, any challenges to the environmental, zoning, or other permits relating to the

operation of the Divestiture Assets.

       L.       Unless the United States otherwise consents in writing, the divestiture pursuant to

Section IV or by Divestiture Trustee appointed pursuant to Section V of this Final Judgment

shall include the entire Divestiture Assets, and shall be accomplished in such a way as to satisfy

the United States, in its sole discretion, that the Divestiture Assets can and will be used by the

Acquirer as part of a viable, ongoing business of the design, manufacture, and sale of LCV

steering gears. If any of the terms of an agreement between Defendants and the Acquirer to

effectuate the divestiture required by the Final Judgment varies from the terms of this Final


                                                  8
           Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 9 of 18



Judgment then, to the extent that Defendants cannot fully comply with both terms, this Final

Judgment shall determine Defendants’ obligations. The divestitures, whether pursuant to Section

IV or Section V of this Final Judgment,

               (1)    shall be made to an Acquirer that, in the United States’ sole judgment,
                      has the intent and capability (including the necessary managerial,
                      operational, technical, and financial capability) of competing effectively
                      in the business of the design, manufacture, and sale of LCV steering
                      gears; and

               (2)    shall be accomplished so as to satisfy the United States, in its sole
                      discretion, that none of the terms of any agreement between an Acquirer
                      and Defendants give Defendants the ability unreasonably to raise the
                      Acquirer’s costs, to lower the Acquirer’s efficiency, or otherwise to
                      interfere in the ability of the Acquirer to compete effectively.

                        V.    APPOINTMENT OF DIVESTITURE TRUSTEE

          A.   If Defendants have not divested the Divestiture Assets within the time period

specified in Paragraph IV(A), Defendants shall notify the United States of that fact in writing.

Upon application of the United States, the Court shall appoint a Divestiture Trustee selected

by the United States and approved by the Court to effect the divestiture of the Divestiture

Assets.

          B.   After the appointment of a Divestiture Trustee becomes effective, only the

Divestiture Trustee shall have the right to sell the Divestiture Assets. The Divestiture Trustee

shall have the power and authority to accomplish the divestiture to an Acquirer acceptable to

the United States, in its sole discretion, at such price and on such terms as are then obtainable

upon reasonable effort by the Divestiture Trustee, subject to the provisions of Sections IV, V,

and VI of this Final Judgment, and shall have such other powers as the Court deems

appropriate. Subject to Paragraph V(D) of this Final Judgment, the Divestiture Trustee may

hire at the cost and expense of Defendants any agents or consultants, including, but not limited

to, investment bankers, attorneys, and accountants, who shall be solely accountable to the
                                                  9
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 10 of 18



Divestiture Trustee, reasonably necessary in the Divestiture Trustee’s judgment to assist in the

divestiture. Any such agents or consultants shall serve on such terms and conditions as the

United States approves, including confidentiality requirements and conflict of interest

certifications.

        C.        Defendants shall not object to a sale by the Divestiture Trustee on any ground

other than the Divestiture Trustee’s malfeasance. Any such objections by Defendants must be

conveyed in writing to the United States and the Divestiture Trustee within ten (10) calendar

days after the Divestiture Trustee has provided the notice required under Section VI.

        D.        The Divestiture Trustee shall serve at the cost and expense of Defendants

pursuant to a written agreement, on such terms and conditions as the United States approves,

including confidentiality requirements and conflict of interest certifications. The Divestiture

Trustee shall account for all monies derived from the sale of the Divestiture Assets sold by the

Divestiture Trustee and all costs and expenses so incurred. After approval by the Court of the

Divestiture Trustee’s accounting, including fees for any of its services yet unpaid and those of

any agents and consultants retained by the Divestiture Trustee, all remaining money shall be

paid to Defendants and the trust shall then be terminated. The compensation of the Divestiture

Trustee and any agents and consultants retained by the Divestiture Trustee shall be reasonable

in light of the value of the Divestiture Assets and based on a fee arrangement that provides the

Divestiture Trustee with incentives based on the price and terms of the divestiture and the

speed with which it is accomplished, but the timeliness of the divestiture is paramount. If the

Divestiture Trustee and Defendants are unable to reach agreement on the Divestiture Trustee’s

or any agents’ or consultants’ compensation or other terms and conditions of engagement

within fourteen (14) calendar days of the appointment of the Divestiture Trustee, the United

States may, in its sole discretion, take appropriate action, including making a recommendation
                                                  10
        Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 11 of 18



to the Court. The Divestiture Trustee shall, within three (3) business days of hiring any other

agents or consultants, provide written notice of such hiring and the rate of compensation to

Defendants and the United States.

       E.      Defendants shall use their best efforts to assist the Divestiture Trustee in

accomplishing the required divestiture. The Divestiture Trustee and any agents or consultants

retained by the Divestiture Trustee shall have full and complete access to the personnel, books,

records, and facilities of the business to be divested, and Defendants shall provide or develop

financial and other information relevant to such business as the Divestiture Trustee may

reasonably request, subject to reasonable protection for trade secrets; other confidential research,

development, or commercial information; or any applicable privileges. Defendants shall take no

action to interfere with or to impede the Divestiture Trustee’s accomplishment of the divestiture.

       F.      After its appointment, the Divestiture Trustee shall file monthly reports with the

United States setting forth the Divestiture Trustee’s efforts to accomplish the divestiture ordered

under this Final Judgment. Such reports shall include the name, address, and telephone number

of each person who, during the preceding month, made an offer to acquire, expressed an interest

in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry about

acquiring, any interest in the Divestiture Assets and shall describe in detail each contact with any

such person. The Divestiture Trustee shall maintain full records of all efforts made to divest the

Divestiture Assets.


       G.      If the Divestiture Trustee has not accomplished the divestiture ordered under this

Final Judgment within six months after its appointment, the Divestiture Trustee shall promptly

file with the Court a report setting forth (1) the Divestiture Trustee’s efforts to accomplish the

required divestiture; (2) the reasons, in the Divestiture Trustee’s judgment, why the required

                                                 11
        Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 12 of 18



divestiture has not been accomplished; and (3) the Divestiture Trustee’s recommendations. To

the extent such reports contain information that the Divestiture Trustee deems confidential, such

reports shall not be filed in the public docket of the Court. The Divestiture Trustee shall at the

same time furnish such report to the United States, which shall have the right to make additional

recommendations consistent with the purpose of the trust. The Court thereafter shall enter such

orders as it shall deem appropriate to carry out the purpose of the Final Judgment, which may, if

necessary, include extending the trust and the term of the Divestiture Trustee’s appointment by a

period requested by the United States.

       H.      If the United States determines that the Divestiture Trustee has ceased to act or

failed to act diligently or in a reasonably cost-effective manner, the United States may

recommend the Court appoint a substitute Divestiture Trustee.

                           VI.    NOTICE OF PROPOSED DIVESTITURE

       A.      Within two (2) business days following execution of a definitive divestiture

agreement, Defendants or the Divestiture Trustee, whichever is then responsible for effecting the

divestiture required herein, shall notify the United States of any proposed divestiture required by

Section IV or Section V of this Final Judgment. If the Divestiture Trustee is responsible, it shall

similarly notify Defendants. The notice shall set forth the details of the proposed divestiture and

list the name, address, and telephone number of each person not previously identified who

offered or expressed an interest in or desire to acquire any ownership interest in the Divestiture

Assets, together with full details of the same.

       B.      Within fifteen (15) calendar days of receipt by the United States of such notice,

the United States may request from Defendants, the proposed Acquirer, any other third party, or

the Divestiture Trustee, if applicable, additional information concerning the proposed

divestiture, the proposed Acquirer, and any other potential Acquirer. Defendants and the
                                                  12
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 13 of 18



Divestiture Trustee shall furnish any additional information requested within fifteen (15)

calendar days of the receipt of the request, unless the parties shall otherwise agree.

        C.      Within thirty (30) calendar days after receipt of the notice or within twenty (20)

calendar days after the United States has been provided the additional information requested

from Defendants, the proposed Acquirer, any third party, and the Divestiture Trustee, whichever

is later, the United States shall provide written notice to Defendants and the Divestiture Trustee,

if there is one, stating whether or not, in its sole discretion, it objects to the Acquirer or any other

aspect of the proposed divestiture. If the United States provides written notice that it does not

object, the divestiture may be consummated, subject only to Defendants’ limited right to object

to the sale under Paragraph V(C) of this Final Judgment. Absent written notice that the United

States does not object to the proposed Acquirer(s) or upon objection by the United States, a

divestiture proposed under Section IV or Section V shall not be consummated. Upon objection

by Defendants under Paragraph V(C), a divestiture proposed under Section V shall not be

consummated unless approved by the Court.

                                        VII.    FINANCING

        Defendants shall not finance all or any part of any purchase made pursuant to Section IV

or Section V of this Final Judgment.

                                    VIII. HOLD SEPARATE

        Until the divestiture required by this Final Judgment has been accomplished,

Defendants shall take all steps necessary to comply with the Hold Separate Stipulation and

Order entered by the Court. Defendants shall take no action that would jeopardize the

divestiture ordered by the Court.




                                                   13
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 14 of 18



                                           IX.    AFFIDAVITS

        A.     Within twenty (20) calendar days of the filing of the Complaint in this matter, and

every thirty (30) calendar days thereafter until the divestiture has been completed under Section

IV or Section V, Defendants shall deliver to the United States an affidavit, signed by each

defendant’s Chief Financial Officer and General Counsel, which shall describe the fact and

manner of Defendants’ compliance with Section IV or Section V of this Final Judgment. Each

such affidavit shall include the name, address, and telephone number of each person who, during

the preceding thirty (30) calendar days, made an offer to acquire, expressed an interest in

acquiring, entered into negotiations to acquire, or was contacted or made an inquiry about

acquiring, any interest in the Divestiture Assets, and shall describe in detail each contact with

any such person during that period. Each such affidavit shall also include a description of the

efforts Defendants have taken to solicit buyers for and complete the sale of the Divestiture

Assets, and to provide required information to prospective Acquirers, including the limitations,

if any, on such information. Assuming the information set forth in the affidavit is true and

complete, any objection by the United States to information provided by Defendants, including

limitation on information, shall be made within fourteen (14) calendar days of receipt of such

affidavit.

        B.     Within twenty (20) calendar days of the filing of the Complaint in this matter,

Defendants shall deliver to the United States an affidavit that describes in reasonable detail all

actions Defendants have taken and all steps Defendants have implemented on an ongoing basis

to comply with Section VIII of this Final Judgment. Defendants shall deliver to the United States

an affidavit describing any changes to the efforts and actions outlined in Defendants’ earlier

affidavits filed pursuant to this Section within fifteen (15) calendar days after the change is

implemented.
                                                 14
        Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 15 of 18



       C.      Defendants shall keep all records of all efforts made to preserve and divest the

Divestiture Assets until one year after such divestiture has been completed.

                                  X.     COMPLIANCE INSPECTION

       A.      For the purposes of determining or securing compliance with this Final Judgment,

or of any related orders such as any Hold Separate Stipulation and Order, or of determining

whether the Final Judgment should be modified or vacated, and subject to any legally-

recognized privilege, from time to time authorized representatives of the United States, including

agents retained by the United States, shall, upon written request of an authorized representative

of the Assistant Attorney General in charge of the Antitrust Division, and on reasonable notice to

Defendants, be permitted:

               (1)    access during Defendants’ office hours to inspect and copy, or at the
                      option of the United States, to require Defendants to provide electronic
                      copies of all books, ledgers, accounts, records, data, and documents in the
                      possession, custody, or control of Defendants, relating to any matters
                      contained in this Final Judgment; and

               (2)    to interview, either informally or on the record, Defendants’ officers,
                      employees, or agents, who may have their individual counsel present,
                      regarding such matters. The interviews shall be subject to the reasonable
                      convenience of the interviewee and without restraint or interference by
                      Defendants.

       B.      Upon the written request of an authorized representative of the Assistant Attorney

General in charge of the Antitrust Division, Defendants shall submit written reports or response

to written interrogatories, under oath if requested, relating to any of the matters contained in this

Final Judgment as may be requested.

       C.      No information or documents obtained by the means provided in Section X shall

be divulged by the United States to any person other than an authorized representative of the

executive branch of the United States, except in the course of legal proceedings to which the


                                                 15
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 16 of 18



United States is a party (including grand jury proceedings), for the purpose of securing

compliance with this Final Judgment, or as otherwise required by law.

       D.      If at the time that Defendants furnish information or documents to the United

States, Defendants represent and identify in writing the material in any such information or

documents to which a claim of protection may be asserted under Rule 26(c)(1)(G) of the Federal

Rules of Civil Procedure, and Defendants mark each pertinent page of such material, “Subject to

claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” then the

United States shall give Defendants ten (10) calendar days’ notice prior to divulging such

material in any legal proceeding (other than a grand jury proceeding).

                                       XI.    NO REACQUISITION

       Defendants may not reacquire any part of the Divestiture Assets during the term of this

Final Judgment.

                                XII.   RETENTION OF JURISDICTION

       The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry

out or construe this Final Judgment, to modify any of its provisions, to enforce compliance,

and to punish violations of its provisions.

                        XIII.      ENFORCEMENT OF FINAL JUDGMENT

       A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Defendants

agree that in any civil contempt action, any motion to show cause, or any similar action brought

by the United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of the Final Judgment and the appropriateness of any remedy therefor by a



                                                16
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 17 of 18



preponderance of the evidence, and Defendants waive any argument that a different standard of

proof should apply.

        B.      This Final Judgment should be interpreted to give full effect to the

procompetitive purposes of the antitrust laws and to restore all competition the United States

alleged was harmed by the challenged conduct. Defendants agree that they may be held in

contempt of, and that the Court may enforce, any provision of this Final Judgment that, as

interpreted by the Court in light of these procompetitive principles and applying ordinary tools

of interpretation, is stated specifically and in reasonable detail, whether or not it is clear and

unambiguous on its face. In any such interpretation, the terms of this Final Judgment should not

be construed against either party as the drafter.

        C.      In any enforcement proceeding in which the Court finds that Defendants have

violated this Final Judgment, the United States may apply to the Court for a one-time

extension of this Final Judgment, together with other relief as may be appropriate. In

connection with any successful effort by the United States to enforce this Final Judgment

against a Defendant, whether litigated or resolved before litigation, that Defendant agrees to

reimburse the United States for the fees and expenses of its attorneys, as well as any other

costs including experts’ fees, incurred in connection with that enforcement effort, including

in the investigation of the potential violation.

        D.      For a period of four (4) years following the expiration of the Final Judgment, if

the United States has evidence that a Defendant violated this Final Judgment before it expired,

the United States may file an action against that Defendant in this Court requesting that the

Court order (1) Defendant to comply with the terms of this Final Judgment for an additional term

of at least four years following the filing of the enforcement action under this Section, (2) any


                                                    17
         Case 1:20-cv-00182-KBJ Document 11 Filed 04/27/20 Page 18 of 18



appropriate contempt remedies, (3) any additional relief needed to ensure the Defendant

complies with the terms of the Final Judgment, and (4) fees or expenses as called for in

Paragraph XIII(C).

                           XIV.     EXPIRATION OF FINAL JUDGMENT

        Unless the Court grants an extension, this Final Judgment shall expire ten (10) years

from the date of its entry, except that after five (5) years from the date of its entry, this Final

Judgment may be terminated upon notice by the United States to the Court and Defendants that

the divestitures have been completed and that the continuation of the Final Judgment no longer

is necessary or in the public interest.

                           XV.     PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making

copies available to the public of this Final Judgment, the Competitive Impact Statement, any

comments thereon, and the United States’ responses to comments. Based upon the record before

the Court, which includes the Competitive Impact Statement and any comments and responses to

       comments filed with the Court, entry of this Final Judgment is in the public interest.



Date: April 27, 2020

[Court approval subject to procedures of Antitrust Procedures and Penalties Act, 15 U.S.C. § 16]


                                                           Ketanji Brown Jackson
                                                           KETANJI BROWN JACKSON
                                                           United States District Judge




                                                   18
